 
INSPIREMD, INC.


STOCK AWARD AGREEMENT




1.           Grant of Stock Award.  Pursuant to this stock award agreement (this
“Agreement”), InspireMD, Inc., a Delaware corporation (the “Company”), hereby
grants to


       Sol J. Barer Ph.D       
(the “Grantee”)


an award of two million nine hundred thousand (2,900,000) shares (the “Awarded
Shares”) of common stock of the Company, par value $0.0001 per share (“Common
Stock”).  The “Date of Grant” of this award is November 16, 2011.


2.           Delivery of Certificates; Registration of Shares.  The Company
shall deliver certificates for the Awarded Shares to the Grantee or shall
register the Awarded Shares in the Grantee’s name, as soon as reasonably
practicable following the execution of this Agreement.


3.           Legend.  The following legend shall be inserted on a certificate
evidencing the Award Shares if the shares were not issued in a transaction
registered under the applicable federal and state securities laws:


“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”


4.           Rights of a Stockholder.  The Grantee shall have, with respect to
the Awarded Shares, all of the rights of a stockholder of the Company, including
the right to vote the shares, and the right to receive any dividends thereon.


5.           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, rights offering,
reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other similar corporate
transaction or event affects the fair value of the Awarded Shares, then the
Company shall adjust the number of Awarded Shares so that the fair value of the
Awarded Shares immediately after the transaction or event is equal to the fair
value of the Awarded Shares immediately prior to the transaction or event.  Such
adjustments shall be made in accordance with the rules of any securities
exchange, stock market, or stock quotation system to which the Company is
subject.
 
 
 

--------------------------------------------------------------------------------

 

 
6.           Voting.  The Grantee, as record holder of the Awarded Shares, has
the exclusive right to vote, or consent with respect to, such Awarded Shares;
provided, however, that this Section shall not create any voting right where the
holders of such Awarded Shares otherwise have no such right.


7.           Specific Performance.  The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance.  The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.


8.           Grantee’s Representations.  Notwithstanding any of the provisions
hereof, the Grantee hereby agrees that he will not acquire any Awarded Shares,
and that the Company will not be obligated to issue any Awarded Shares to the
Grantee hereunder, if the issuance of such shares shall constitute a violation
by the Grantee or the Company of any provision of any law or regulation of any
governmental authority.  Any determination in this connection by the Company
shall be final, binding, and conclusive.  The rights and obligations of the
Company and the rights and obligations of the Grantee are subject to all
applicable laws, rules, and regulations.


9.           Investment Representation.  Notwithstanding anything herein to the
contrary, the Grantee hereby represents and warrants to the Company, that:


(a)           The Grantee acknowledges that the Awarded Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and that the Company’s reliance on an exemption from the Securities Act depends,
in part, upon the truth and accuracy of the Grantee’s representations set forth
herein.


(b)           The Grantee is acquiring the Awarded Shares for his own account,
for investment purposes only, and not with a view to the distribution, resale or
other disposition not in compliance with the Securities Act and applicable state
securities laws.


(c)           The Grantee is an “accredited investor” as such term is defined in
Rule 501 promulgated under the Securities Act.


(d)           The decision of the Grantee to acquire the Awarded Shares for
investment has been based solely upon the evaluation made by the Grantee.


(e)           The Grantee recognizes and understands that the Awarded Shares may
not be sold, transferred, or otherwise disposed of without registration under
the Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement or an available exemption, he must hold such
Awarded Shares indefinitely.   The Grantee further acknowledges that Rule 144
promulgated under the Securities Act may not be applicable to the Awarded Shares
and understands that the Company will not be obligated to make the filings and
reports, or make publicly available the information, which is a condition to the
availability of Rule 144.  The Grantee further recognizes that the Company is
under no obligation to register the Awarded Shares or to comply with any
exemption from such registration.  The Grantee understand that the certificates
representing the Awarded Shares may carry one or more legends incorporating such
restrictions.
 
 
2

--------------------------------------------------------------------------------

 

 
(f)           The Grantee acknowledges that he is a sophisticated investor,
having such knowledge and experience in financial and business matters as to be
capable of making an informed investment decision with respect to the
acquisition of the Awarded Shares and that he has the financial wherewithal to
absorb the loss of any investment in the Awarded Shares.


(g)           The Grantee acknowledges receipt of all information he considers
necessary or appropriate for deciding and evaluating the merits and risks of my
acquiring and holding the Awarded Shares.  The Grantee acknowledge that he has
had an opportunity to ask questions and to receive answers from the Company
regarding the Awarded Shares and the business properties, prospects and
financial condition of the Company and to obtain additional information
necessary to verify the accuracy of any information furnished to him or to which
he had access.
 
(h)           The Grantee acknowledges that applicable securities laws provide
restrictions on the ability of stockholders to sell, transfer, assign, mortgage,
hypothecate, or otherwise encumber their Awarded Shares and places certain other
restrictions on the Grantee; and


Unless the Awarded Shares are issued to the Grantee in a transaction registered
under the applicable federal and state securities laws, all certificates issued
with respect to the Awarded Shares shall bear an appropriate restrictive
investment legend and shall be held indefinitely, unless they are subsequently
registered under the applicable federal and state securities laws or the Grantee
obtains an opinion of counsel, in form and substance satisfactory to the Company
and its counsel, that such registration is not required.


10.           Grantee’s Acknowledgments.  The Grantee hereby accepts this award
subject to all the terms and provisions of this Agreement.  The Grantee hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Company upon any questions arising under this Agreement.


11.           Law Governing.  This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this agreement to the laws of
another state).


12.           Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.
 
 
3

--------------------------------------------------------------------------------

 

 
13.           Covenants and Agreements as Independent Agreements.  Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Grantee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.


14.           Entire Agreement.  This Agreement supersedes any and all other
prior understandings and agreements, either oral or in writing, between the
parties with respect to the subject matter hereof and constitute the sole and
only agreements between the parties with respect to the said subject
matter.  All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.


15.           Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.


16.           Modification.  No change or modification of this Agreement shall
be valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.


17.           Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.


18.           Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.


19.           Notice.  Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered only when actually received by the
Company or by the Grantee, as the case may be, at the addresses set forth below,
or at such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:


a.           Notice to the Company shall be addressed and delivered as follows:


InspireMD, Inc.
3 Menorat Hamaor St.
Tel Aviv, Israel 67448
Attn:  Craig Shore
Facsimile:  972-3-691-7692
 
 
4

--------------------------------------------------------------------------------

 

 
b.           Notice to the Grantee shall be addressed and delivered as set forth
on the signature page.


20.           Tax Requirements.  The Grantee is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement.  The Company or, if applicable, any subsidiary (for purposes of
this Section 20, the term “Company” shall be deemed to include any applicable
subsidiary), shall have the right to deduct from all amounts paid in cash or
other form, any federal, state, local, or other taxes required by law to be
withheld in connection with this Agreement.  The Company may, in its sole
discretion, also require the Grantee to pay the Company the amount of any taxes
that the Company is required to withhold in connection with the Grantee’s income
arising with respect to this Agreement.  Such payments shall be required to be
made when requested by Company and may be required to be made prior to the
delivery of any certificate representing the Awarded Shares.  Such payment may
be made (i) by the delivery of cash to the Company in an amount that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the Grantee to
the Company of shares of Common Stock, other than (A) restricted stock, or (B)
Common Stock that the Grantee has acquired from the Company within six (6)
months prior thereto, which shares so delivered have an aggregate fair market
value that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding payment; (iii) if the Company, in its
sole discretion, so consents in writing, the Company’s withholding of a number
of shares to be delivered pursuant to this Award, which shares so withheld have
an aggregate fair market value that equals (but does not exceed) the required
tax withholding payment; or (iv) any combination of (i), (ii), or (iii).  The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Grantee.




* * * * * * * * * *


[Remainder of Page Intentionally Left Blank.
Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.
 
 
 

 
COMPANY:
 
InspireMD, Inc.
                 
 
By:
/s/ Craig Shore      
Name: Craig Shore
Title: Chief Financial Officer
                   
GRANTEE:
                    /s/ Sol J. Barer            
Name: 
Sol J. Barer, Ph.D.
Address:
         


 
6

--------------------------------------------------------------------------------

 